Citation Nr: 0707267	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased schedular rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	William L. Waller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In May 2006, the veteran testified at a hearing before the 
Board.  During the hearing, the veteran and his 
representative stated their intention to submit additional 
evidence.  The additional evidence was submitted at that time 
and the veteran waived RO consideration of the evidence.  See 
38 C.F.R. § 20.1304(c) (2006).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.  
Subsequently, the veteran's representative submitted more 
evidence directly to the Board in November 2006.  The Board 
will also consider that evidence in relation to this claim 
because, according to the veteran's hearing testimony, he 
desired any new evidence to go directly to the Board and he 
waived RO consideration of additional evidence.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
depression, anxiety, panic attacks, unprovoked irritability, 
anger, constricted affect, intrusive thoughts, chronic sleep 
impairment, nightmares, flashbacks, hypervigilance, 
impairment of memory, and an inability to establish and 
maintain effective relationships, which have resulted in 
occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment is not shown.




CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2005 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  By a statement of the 
case (SOC) in April 2005, as well as a supplemental SOC in 
July 2005, the RO notified them of the evidence that had been 
considered in connection with his claim and the bases for the 
denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The RO also told the veteran that it is his responsibility to 
make sure it received all requested documents that were not 
in the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in July 2005, which followed the February 2005 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
While the notice did not refer to criteria for assigning an 
effective date, see Dingess v. Nicholson, 19 Vet. App. 473 
(2006), this question is not now before the Board.  
Consequently, a remand of the disability rating issue is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  Social Security Administration records 
were also associated with the file.  Records from multiple 
private treatment providers have been submitted by the 
veteran.  Additionally, in August 2004, the veteran was 
provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the Board in May 2006, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This issue arises from a rating decision that 
followed the veteran's claim for a temporary total 
disability, which he filed in May 2004.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2006).  Under that code for PTSD, a 50 percent 
rating is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

After a review of the current medical evidence, the Board 
finds that, after resolving reasonable doubt in favor of the 
veteran, his PTSD more closely approximates the criteria 
required for a 70 percent rating rather than a 50 percent 
rating.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130 (Diagnostic 
Code 9411).  A VA examination in August 2004, VA treatment 
records from the Jackson VAMC, and private medical records, 
reflect symptoms that result in occupational and social 
impairment with deficiencies in most areas.

The August 2004 VA examination report shows that the veteran 
complained of increasing frustration and difficulty staying 
focused since the prior VA examination of September 2002.  He 
had increased intrusive thoughts and wished to remain 
isolated from others.  The veteran reported being more 
irritable and angry and he did not know why.  His memory was 
also worsening.  The veteran denied suicidal ideation.  On 
examination, the veteran was found to be neatly, but casually 
dressed.  His speech was normal and he was alert and 
oriented.  The examiner found the veteran's affect to be 
significantly depressed and constricted.  There was no 
evidence of illogical or delusional thought process.  
Judgment seemed fair, insight equivocal, and the examiner 
reported that the veteran's memory for recent and remote 
events was adequate.  The examiner provided a diagnosis of 
PTSD and assigned a GAF (Global Assessment of Functioning) 
score of 48.  He gave the opinion that the veteran would be 
considered employable only in relatively low stress positions 
with limited contact with other people.

VA treatment records reveal that the veteran was admitted to 
the Jackson VAMC for inpatient hospital treatment of his PTSD 
on several occasions.  These occurred in March 2002, March 
2003, March 2004, January 2005, and February 2006.  The 
hospitalizations were part of the VA Treatment Recovery 
Program (TRP) and the veteran was awarded temporary 100 
percent ratings for those time periods.  See 38 C.F.R. § 4.29 
(2006).

The evidence contained in the VA treatment records 
demonstrates that the veteran meets at least some of the 
criteria of the 70 percent rating.  Although the veteran has 
denied suicidal ideation, March 2004 and May 2004 records 
show that he has a history of such.  Regarding panic and 
depression, while the veteran may not experience these 
symptoms on a near continuous basis, the records show that 
they do affect his ability to function independently and 
effectively.  June 2006 and August 2006 progress notes 
reflect a more depressive state than in the past.  The 
veteran also testified to experiencing panic attacks at least 
two to three times per week.  It is also demonstrated that 
the veteran experiences impaired impulse control.  This 
appears to be his most severe symptom as his inpatient 
treatment consistently focused on anger management.  The 
records show that the veteran exhibits unprovoked 
irritability and that he becomes angry often.  March 2005 and 
April 2006 records document his impulse control as poor.  It 
appears that the veteran has difficulty adapting to stressful 
circumstances, such as at work, as he has been unemployed 
since 2000.  The veteran has also shown an inability to 
establish and maintain effective relationships.  He is not in 
total isolation, as he lives with his wife and daughter, but 
he is socially isolated as reflected by an April 2006 
progress note.  March 2006 and August 2006 records do 
indicate that the veteran attends church, but that he does 
not interact with anyone there.  According to a June 2006 
record, the veteran expressed dissatisfaction with his 
familial relationships, as well.

The veteran has submitted evidence from private treatment 
providers B.H.S., Ph.D., and S.C.R., M.D.  Dr. B.H.S., by a 
May 2006 affidavit, stated the veteran's PTSD has made him 
disabled to hold gainful employment.  She reiterated the 
opinion in an October 2006 letter.  Dr. S.C.R. gave the 
opinion in a May 2006 affidavit that the veteran was unable 
to cope with any type of employment and should be granted one 
hundred percent for the condition.  In an attached 
psychiatric report, the veteran's symptomatology, as 
described by Dr. S.C.R., was consistent with the VA treatment 
records.  Additionally, he stated that the veteran's 
condition had deteriorated compared to previous examinations.

The Board points out that the GAF scores assigned to the 
veteran have been between 35 and 60, although regularly 
between 45 and 50.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), these scores represent 
at least serious impairment in functioning due to mental 
health illness.  DSM-IV.  The GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, it must 
be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a) (2006).  The 
seriousness of the veteran's symptoms is accurately reflected 
in his assigned GAF scores.  The symptoms, as described 
above, are more than moderate.  Therefore, the veteran's GAF 
scores support an assigned rating of 70 percent.

The Board notes that the evidence does not reflect symptoms 
of obsessional rituals, speech other than within normal 
limits, spatial disorientation, or neglect of personal 
appearance and hygiene, which are part of the criteria for a 
70 percent rating.  However, it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. 
§ 4.21 (2006).  In this case, some of the criteria of the 70 
percent rating are met.  With consideration of the pattern of 
inpatient treatment and resolving reasonable doubt in the 
veteran's favor, the evidence demonstrates that the veteran's 
service-connected PTSD symptomatology is more akin to the 
criteria of a 70 percent rating rather than the criteria for 
a 50 percent rating.  See 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 
(Diagnostic Code 9411).  Accordingly, an increased rating to 
70 percent is warranted.

Even though an increased rating is warranted, a 100 percent 
rating is not assignable based on the medical evidence.  VA 
examination and treatment records consistently show that the 
symptoms enumerated in the 100 percent rating criteria have 
not been manifested.  The August 2004 examiner reported that 
the veteran's thought process was not delusional or 
illogical.  It was noted in January 2005 and February 2006 
records that the veteran did not have flight of ideas or 
looseness of association.  Thus, gross impairment of thought 
process is not shown.  There has not been any indication that 
the veteran has gross impairment of communication.  In the 
August 2004 examination and a May 2006 treatment record, it 
is reported that the veteran does not suffer from delusions.  
Although a February 2006 record alludes to a history of 
hallucinations, it was reported that the veteran does not 
currently suffer from hallucinations in January 2005 and May 
2006 treatment records.  It is not shown by the evidence that 
the veteran exhibits grossly inappropriate behavior.  In 
fact, a May 2006 progress note reveals that the veteran is 
cooperative.  A January 2005 record notes that the veteran is 
not considered a threat to himself or others.  It is not 
otherwise shown that there is a persistent danger of the 
veteran hurting himself or others.  Also, the record does not 
reflect that the veteran is disoriented in time or place.  He 
has consistently been found to be alert and well oriented.  
This is indicated in the August 2004 VA examination and a 
March 2005 progress note.  Finally, although there is a 
reflection of some impairment of memory, the evidence does 
not show memory loss.  The veteran consistently speaks to his 
previous occupation in forestry and the record does not 
reflect any instance of forgetfulness to the level of total 
incapacity.  The veteran did testify to confusing the names 
of his daughter and granddaughter.  However, the August 2004 
examiner characterized his memory as adequate.  Based on the 
above evidence, the Board finds that none of the criteria set 
forth for the 100 percent rating are manifested by the 
veteran's service-connected PTSD.

The opinions provided by Drs. B.H.S. and S.C.R. regarding the 
severity of the veteran's disability are acknowledged.  
However, as discussed, total disability is not substantiated 
by the specific manifestations of the disability as described 
in the record.  The Board finds their opinions to be 
unpersuasive as the PTSD-manifested symptoms are not 
tantamount to a 100 percent rating.  The Board also 
acknowledges the submission of an 800-page binder at the May 
2006 hearing.  The binder consists of what appears to be the 
entirety of the veteran's VA treatment records.  A majority 
of the evidence is already of record or irrelevant to the 
issue on appeal.  To the extent that these treatment records 
pertain to the veteran's PTSD, they do not reflect 
symptomatology inconsistent with the VA treatment records 
already of record.  A review of this evidence does not reveal 
a basis by which to grant a 100 percent rating for PTSD.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, the evidence 
shows that the disability results in interference with 
employment as contemplated in the evaluation assigned.  
Although there are periods of inpatient treatment, the 
evidence does not show that the disability renders 
impractical the application of the regular schedular 
standards.  In fact, his disability is accurately reflected 
by the schedular criteria.  Thus, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony, as well as the statements of his 
spouse and daughter, with regard to his claim for an 
increased rating for service-connected PTSD.  While the Board 
does not doubt the sincerity of the their belief that the 
veteran's disability is more severely disabling than even a 
70 percent rating, as lay persons without the appropriate 
medical training or expertise, they simply are not competent 
to provide a probative opinion on a medical matter-such as 
the severity of a current disability as evaluated in the 
context of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for an increased rating for PTSD is granted to the extent 
described above.  In reaching this conclusion, the Board 
applied the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against an award of an even 
higher rating, the benefit-of-the-doubt doctrine is not 
applicable in that instance.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent schedular rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


